IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0670
                             Filed February 8, 2017


DONTAYE JERMAINE BURTON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Karen A. Romano,

Judge.



      An applicant appeals the district court’s denial of his postconviction-relief

application. AFFIRMED.



      Erin M. Carr of Carr & Wright, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee State.




      Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                        2


VOGEL, Judge.

       Dontaye Burton pled guilty to second-degree robbery and second-degree

burglary and was sentenced to two, consecutive ten-year terms in prison, with a

mandatory minimum of seven years. See Iowa Code § 902.12 (2009). At the

time he committed the offenses, Burton was twenty-one years old. He appealed

his conviction, but that appeal was dismissed as frivolous in 2012. In 2015,

Burton filed an application for postconviction relief (PCR). He asked that the

holding of State v. Lyle be extended to offenders who are twenty-five years old or

younger. 854 N.W.2d 378, 400 (Iowa 2014) (holding all mandatory minimum

sentences for juvenile offenders are unconstitutional). After a trial, the district

court denied Burton’s claim.

       Like the district court, we are not free to ignore controlling supreme court

precedent. State v. Beck, 854 N.W.2d 56, 64 (Iowa Ct. App. 2014). The court in

Lyle specifically stated:

       [O]ur holding today has no application to sentencing laws affecting
       adult offenders. Lines are drawn in our law by necessity and are
       incorporated into the jurisprudence we have developed to usher the
       Iowa Constitution through time. This case does not move any of
       the lines that currently exist in the sentencing of adult offenders.

854 N.W.2d at 403. Contrary to Burton’s suggestion on appeal, nothing in the

supreme court’s recent decision of State v. Sweet undermines this holding. 879

N.W.2d 811 (Iowa 2016) (concluding a sentence of life without the possibility of

parole for a juvenile offender violates the Iowa Constitution). We thus summarily

affirm the district court’s denial of Burton’s PCR application pursuant to Iowa

Court Rule 21.26(1)(a), (c), and (d).

       AFFIRMED.